SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Amendment No. 1 UNDER THE SECURITIES EXCHANGE ACT OF Envoy Capital Group Inc. (Name of Issuer) Common Shares, No Par Value (Title of Class of Securities) 029479852 (CUSIP Number) Geoffrey B. Genovese 7 Boulevard D’Italie Monte Carlo, Monaco 98000 (416) 593-1212 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 15, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box c. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act") or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP No.029479852 13D Page 2 of 5 Pages (1) Name of Reporting Person Geoffrey B. Genovese (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o (3) SEC Use Only (4) Source of Funds (See Instructions) PF (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e). o (6) Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 1,541,083 (8) Shared Voting Power 0 (9) Sole Dispositive Power 1,541,083 (10) Shared Dispositive Power 0 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 1,541,083 (12) Check Box if the Aggregate Amount in Row (11) Excludes Certain Shareso (See Instructions) (13) Percent of Class Represented by Amount in Row (11) 18.0% (14) Type of Reporting Person (See Instructions) IN This Amendment No. 1 to Schedule 13D (this "Statement") is being filed on behalf of Geoffrey B. Genovese relating to the common shares, without par value (the "Common Shares"), of Envoy Capital Group Inc., a corporation existing under the laws of Ontario, Canada (the "Issuer"). This Statement amends and supplements the initial statement on Schedule 13D filed on April 17, 2009 (the "Original Statement"). The Original Statement is hereby amended and supplemented as follows. Item 3.Source and Amount of Funds or Other Consideration Item 3 is hereby supplemented as follows: Mr. Genovese used personal funds to acquire the 200,000 Common Shares described in Item 5(c) below. Item 4.Purpose of Transaction Item 4 is hereby supplemented as follows: The 200,000 Common Shares described in Item 5(c) below were acquired for investment purposes only. Mr. Genovese does not have any current intention of acquiring ownership of, or control or direction over, any additional Common Shares.Depending on market conditions and other relevant factors, Mr.
